Citation Nr: 0616637	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  06-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
sigmoid colon, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from August 1962 to August 
1970 and from November 1970 to May 1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied entitlement to service connection for 
adenocarcinoma of the sigmoid colon.  The veteran perfected 
an appeal to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the VA Form 9 submitted in March 2006, the veteran 
requested a hearing before a Veterans Law Judge at the 
regional office.  Therefore the case must be remanded for 
scheduling of such requested hearing.  See 38 C.F.R. § 20.704 
(2005).   

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling 
Veterans Law Judge.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

